Citation Nr: 0214100	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  02-05 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the rating decision rendered by the RO in June 1988 
that denied the appellant service connection for the cause of 
the veteran's death was clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from August 1954 to 
December 1976; he died on April 7, 1988.  The appellant is 
his surviving spouse.

This matter arises from a rating decision rendered in August 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, that held that service 
connection was warranted for the cause of the veteran's 
death, and granted the appellant entitlement to dependency 
and indemnity compensation (DIC) effective April 20, 2001, 
with monetary benefits payable from May 1, 2001.  The 
appellant has appealed the effective date of that grant.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.

During the appellate process, the appellant requested a 
videoconference hearing before a member of the Board.  Such a 
hearing was held before the undersigned on August 12, 2002; a 
transcript of that proceeding is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.

2.  The RO denied the appellant service connection for the 
cause of the veteran's death by rating decision dated in June 
1988; the appellant was notified of that decision and of her 
appellate rights by VA letter dated June 27, 1988.  She did 
not appeal that determination.

3.  The rating decision rendered by the RO in June 1988 was 
supported by the evidence then of record, and was consistent 
with VA laws and regulations then in effect.

4.  The appellant again claimed service connection for the 
cause of the veteran's death in February 1999.  She was 
informed by the RO of the necessity to submit new and 
material evidence in conjunction with that claim; however, 
she did not respond within one year of the date of the VA's 
letter of notification.

5.  The appellant again applied for DIC benefits on April 20, 
2001, claiming that the veteran's death was the result of his 
military service.  Based upon the evidence submitted in 
conjunction with that claim, the RO granted the appellant DIC 
benefits effective the date that her claim was received.

6.  It was not factually ascertainable prior to April 20, 
2001, that the criteria for entitlement to DIC benefits had 
been met.


CONCLUSIONS OF LAW

1.  The rating decision rendered by the RO in June 1988 that 
denied the appellant service connection for the cause of the 
veteran's death was not clearly and unmistakably erroneous, 
was not timely appealed, and is, therefore, final.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 5107, 7105 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.104(a), 3.105(a), 3.303, 3.312 
(2001).

2.  The proper effective date for a grant of DIC benefits 
based upon the cause of the veteran's death is April 20, 
2001, the date that the appellant's reopened claim for 
service connection for the veteran's death was received by 
VA.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.152, 3.155, 3.156, 3.400 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001), eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative, and enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45629.  
Accordingly, in general where the 
record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the appellant and her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate her claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to notify 
and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 2002); 
see also Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 
2002).  In reaching this determination, the Federal Circuit 
appears to reason that the VCAA may not apply to claims or 
appeals pending on the date of enactment of the VCAA.  
However, the Federal Circuit stated that it was not reaching 
that question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45629 (Aug. 29, 
2001).  Precedent opinions of the chief legal officer 
of the Department and regulations of the Department are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
For purposes of this determination, the Board will assume 
that the VCAA is applicable to claims or appeals pending on 
the date of enactment of the VCAA.  

In this case, VA's duties have been fulfilled.  VA must 
notify the appellant of evidence and information necessary to 
substantiate her claim and inform her whether she or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001)  (To be codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The appellant was notified of the 
information necessary to substantiate her claim by means of 
the discussions in the August 2001 RO rating decision and the 
February 2002 statement of the case that informed her of the 
evidence used in conjunction with her claim, the pertinent 
laws and regulations, the adjudicative action taken, and the 
reasons and bases for the decision.  As such, she was 
provided adequate notice as to the evidence needed to 
substantiate her claim.  She also was given an opportunity to 
offer testimony before the undersigned in August 2002.  The 
record indicates that all relevant facts have been properly 
developed, and all evidence necessary for equitable 
disposition of the issue on appeal has been obtained.  Thus, 
VA had no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  Moreover, as 
the record is complete, the obligation under the VCAA for VA 
to advise a claimant as to the division of responsibilities 
between VA and the claimant in obtaining evidence is moot.  
Finally, in view of the relatively narrow questions of law 
and fact on which this case turns, the Board concludes that 
there is no reasonable possibility that any further 
development could substantiate the claim.  There is no 
dispute about the key facts in this case: the dates of claims 
and adjudications and the items of evidence of record at the 
times of the adjudications at issue.  The appellant's 
arguments are not about the record, but about the 
interpretation of the evidence of record.   The Board also 
must point out that to the extent the current claims rests on 
a theory of clear and unmistakable error in the prior 
determinations of the regional office, the provisions of the 
VCAA are not for application.  Parker v. Principi, 15 Vet. 
App. 407 (2002).




II.  The Effective Date for a Grant of DIC Benefits

The appellant contends that she should be granted DIC 
benefits from the date of the veteran's death.  She asserts 
that she filed a claim for said benefits within one year of 
the date of the veteran's death, and that the evidence then 
of record established 
that the veteran's death was the result of a service-
connected disability.  She contends that VA was clearly and 
unmistakably erroneous in denying that claim.

Previous determinations which are final and binding, 
including decisions regarding service connection, will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be reserved or amended.  For the purpose of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of clear and unmistakable error has the same 
effect as if the corrected decision had been made on the date 
of the revised decision.  See 38 C.F.R. § 3.105(a).

To constitute clear and unmistakable error, either the 
correct facts as they were known at that time were not before 
the adjudicator (i.e., more than a simple disagreement as to 
how the facts were weighed or evaluated), or the statutory or 
regulatory provisions extant at that time were incorrectly 
applied; the error must be "unbeatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made"; a determination that 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc).  The United States Court of 
Appeals for Veterans Claims has stated that clear and 
unmistakable error is a very specific and rare kind of error.  
It is the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the results would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable error.  See Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).

The evidence of record when the RO rendered its June 8, 1988, 
rating decision included the veteran's service medical 
records, the report of his medical treatment during 1979 and 
1980 at a United States naval hospital, the report of a VA 
physical examination conducted in June 1981, and the 
veteran's death certificate indicating that he died on April 
7, 1988, as a result of arteriosclerotic cardiovascular 
catastrophe as a consequence of a history of mitral stenosis.  
A history of chronic obstructive pulmonary disease (COPD) was 
listed as a condition contributing to death but not related 
to the immediate cause of death.  At the time of his death, 
the veteran was not service connected for any of the 
foregoing disabilities, and he had not filed a claim for any 
of these disabilities during his lifetime.

The veteran's service medical records indicated that he had 
been seen for an upper respiratory infection and pneumonia 
while in service.  X-rays conducted in May 1971 reflected 
scattered small linear and nodular fibrocalcific densities.  
The attending physician was of the opinion that this 
represented evidence of post-inflammatory lung disease with 
healed granulomatous lung disease with no evidence of active 
infiltrate.  The remainder of the veteran's service medical 
records was negative for evidence of either pulmonary or 
cardiovascular disease.  Similarly, during a VA physical 
examination conducted in June 1981, no evidence of pulmonary 
or cardiovascular disability was apparent either by X-ray 
studies or physical examination.  

It was not until the appellant filed her April 2001 claim 
that evidence of a relationship between the veteran's 
military service and his death was submitted.  An April 12, 
2001 statement from an Air Force physician indicated that he 
had reviewed the veteran's service medical records and 
medical history.  The service medical records reflected a 
history of multiple problems with chronic coughing and 
wheezing.  The physician stated that the veteran had these 
symptoms from 1977 until his death on April 7, 1988.  The 
physician also noted that the veteran had died from 
complications associated with COPD, and that he had formerly 
been diagnosed as having COPD in 1979.  The physician 
concluded that the chronic coughing and wheezing experienced 
by the veteran during service, along with X-rays taken that 
reflected linear densities in both lung fields during 
service, were consistent with COPD.  The physician also 
stated that it may take up to 20 years for a person with 
chronic reactive airway disease to develop the full-blown 
syndrome of COPD.  The physician further stated that it is  
"my opinion that [the veteran's] COPD more likely than not 
began to develop while he was on active duty."

The appellant claims that the correct facts as they were 
known at the time the RO rendered its June 1988 decision 
established that COPD had developed during military service.  
The Board must find, however, this is not the case.  The June 
1988 rating decision indicates that the RO evaluated all of 
the evidence before it at that time, to include the veteran's 
service medical records, the reports of his treatment at the 
United States naval hospital during 1979 and 1980, and the 
report of his VA physical examination in June 1981.  The RO 
concluded that these records did not indicate that a chronic 
cardiovascular or chronic respiratory disorder was 
demonstrated during the veteran's military service or within 
one year following his discharge therefrom.  In reaching that 
conclusion, the RO accurately cited the disabilities that 
caused and contributed to the veteran's death on his death 
certificate, and considered the other evidence of record in 
rendering its decision.  There was no competent medical 
evidence then of record linking the manifestations in service 
to the disabilities diagnosed post service that caused or 
contributed to cause death.  Because the RO's June 1988 
rating decision was based upon the record and the law that 
existed when that decision was made, and because the evidence 
of record when that decision was rendered did not contain a 
medical opinion to the effect that the veteran's COPD in all 
likelihood had begun to develop while the veteran was on 
active duty, there is no basis to conclude that the June 1988 
rating decision contained error, much less clear and 
unmistakable error.  See 38 C.F.R. § 3.105(a).  The appellant 
has asserted nothing more than a simple disagreement as to 
how the facts were weighed and evaluated.  As previously 
noted, this cannot form the basis for a finding of clear and 
unmistakable error.  Absent such a finding, the June 8, 1988, 
rating decision is final.

An ancillary matter remains.  As noted above, the appellant 
had submitted an application for DIC benefits in February 
1999.  By VA letter dated February 23, 1999, she was informed 
that service connection for the cause of the veteran's death 
had previously been denied, and that that denial remained in 
effect absent the submission of new and material evidence.  
The appellant did not submit such evidence until April 20, 
2001.  Generally the effective date of an award of DIC 
benefits shall not be earlier than the date of receipt of 
application therefor.  See 38 U.S.C.A. § 5110.  However, if a 
claimant's application for benefits under the laws 
administered by VA is incomplete, the Secretary shall notify 
the claimant of the evidence necessary to complete the 
application.  If such evidence is not received within one 
year from the date of such notification, no benefits may be 
paid or furnished by reason of such application.  See 
38 C.F.R. § 3.155.  In the instant case, the appellant did 
not respond to the RO's February 1999 letter within the one-
year time period allotted.  As such, her claim became 
abandoned.  See 38 C.F.R. § 3.158 (2001).  No further 
correspondence was received from the appellant until she 
submitted her subsequent application for DIC benefits on 
April 20, 2001.  That date became the effective date of the 
appellant's claim.  See 38 C.F.R. § 3.152.  
Accordingly, DIC benefits were not payable prior to May 1, 
2001.  See 38 C.F.R. §§ 3.31, 3.400 (c)(2) (2001).  Given 
this, and other matters previously discussed, the Board finds 
no reasonable basis upon which to predicate a grant of the 
benefit sought on appeal.


ORDER

The appeal is denied.


		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

